PECK, D. J.:
Epitomized Opinion
An indictment was found against Remus, et ah, for carrying on the business of a wholesale and of a retail liquor dealer, and of a rectifier during two years, without payment of special tax, provided in S. 3244. On demurrer to the indictment it was held.
That the 18th amendment and the national prohibition act repeals Sec. 3244, so far as it had applied to liquors for beverage purposes, but is still in effect as to liquors for non-beverage pur-puses.
The charge as contained, for violation and nonpayment of tax, under Sec. 3244, will not sustain a charge of violation of national prohibition act.